BRANNON, Judge,

(dissenting) :

I grant that tho word “descendant” ordinarily means one who has descended from another in direct line, not a collateral; but the question is, what does the word mean in section 13, chapter 78 of our own Code ? 'That question is not answered by any decision in the Virginias. I further grant that a great volume of law seems to look against the opinion here ventured, holding that only lineal descendants of a decedent can be called to- account for advancements, or demand the benefit of them. I grant, too, that the definition of the word “advancement” generally given is to the effect that it is a pure and irrevocable gift by a parent to his child on account of his supposed share in the parent’s estate after the latter’s death, by the statute of descendants and distribution. The definition of those words given generally confines advancement to lineal heirs. However, I do find some authority for the construction which I would give our act. In Harley v. Harley, 57 Md. p. 342, the opinion gives the word advancement a broader sense, saying that “in legal contemplation, an advancement is simply giving by anticipation the whole or part of what it is supposed the child or party advanced would be entitled to receive on the death of the party making the advancement.” The word “party” is used. Thornton on Gifts and Advancements, sec. 539, reads: “The donor must stand in such blood relation to tho donee that the latter inherits a part of the former’s estate, if he were to die intestate.” “The doctrine of advancement has been extended to cover transactions between uncle and nephew, aunt and niece, and older and younger brothers.” 1 Am. & Eng. Ency. L. 775. I have no access to the authorities cited in the encyclopedia. But I do not rest my opinion on those authorities. I go upon our statute. It is a general principle that “the law of advancements is a part of the law of descents.” 1 Dembitz on Land Titles, 249. Therefore, statutes of descents and advancements should be construed together, they being in pm materia). But in our Code descents, distributions and advancements are dealt with by one and the same chapter. One section sheds light on another. Section 13, chapter 78, says: “When any descendant of a person dying intestate as to his estate, or any part thereof, shall have received from such intestate in Ms life time or under his will any estate, real or personal, by way of advancement, and *295lie or any descendant-of his, shall come into the partition and distribution of the estate with other parceners and distributees, such advancement shall be brought into hotchpot with the whole estate, real and personal, descended or distributable.” The section says the donee must be a descendant of the intestate. Who is that descendant ? I say it is any one who shares by law as heir or distributee, lineal or collateral, because the chapter makes heirs out of both collateral and lineal kin. Section 1 tells who that descendant is in saying that when any person shall die intestate owning real estate it shall “descend and pass” in certain order to certain persons, lineals and col-laterals. 'It is. descendable to all. Any one sharing is a des-cmter, to coin a word; that is, he is a person who by that chapter takes by descent, a descendant, within its meaning. Does the use of the two words, “descend and pass,” operate against this construction on the theory that “descend” applies to lineals, “pass” to collaterals? I think not, but think that both words were used out of caution to cover all eases. At common law land Avent by descent only to lineals, and descent meant the casting by law of realty on lineals, and when collaterals were made heirs it was feared that the word descent, having a certain import, might not be held to apply to both lineal and collateral relatives, and both words wore used. They both mean the same. The law having changed, the meaning of the word descendant under that law changed with it. All say that the purpose of the law of advancement is to attain equality among heirs. Should we not give that word descendant found in the descent statute a construction to secure such equality? This can only be done by making it include both lineal and collateral’ heirs. The other construction inflicts enormous inequality and injustice. It would make the son account for every dollar of advancement; but would allow a brother to keep his advancement in his pocket, and not account for it to his brothers, and yet share equally with them in the estate. Judge Green in Kyle v. Conrad, 25 W. Va. p. 174 said: “Statutes requiring heirs and distributees of a person who dies intestate to bring into hotch-poi in the distribution of the estate, what had been received by them as advancements from such person in his life time, have always been construed very liberally to carry out the purpose of such acts, to produce equality in the distribution of the intes*296tate’s estate among those bearing tire relation to him, which in the absence of a will must be presumed to hare been the wish of the deceased person. And if by following the letter of the statute this its object will be defeated, the courts have never hesitated to 'disregard the letter of such statutes and to require •that he be brought into hotchpot, which the letter of the statute does not require, but which its spirit does require.” The letter of the statute is against me, but not its spirit and purpose. Wiry stick in the bark to promote injustice? I would give section 13 an application co-extensive with the chapter, make it apply to all cases where an advanced person, collateral or lineal, takes a share in the estate. Section 25 says it shall.be no bar in making title by “descent” that an ancestor was alien. The word “descent” here includes both collateral and lineal descent. “Descendant,” under this statute, does not refer to line of relationship or blood, but to one who takes by descent or distribution. A collateral is not a.descendant in blood or line of kin, but he is a statutory descendant, as counsel appropriately calls him; he is made a descendant by the statute for its purpose. Even a father or mother is a descendant under this statute, because under circumstances they take by descent. Dp to the code of 1849 the word advancement was “children,” but that code substituted the word “descendant.” A change was intended. .Some say the change was made to include grandchildren; but, by general construction, the word children included them. It was intended to widen, and I think it reasonable to say that it was intended to cover the whole scope of the law of descent and distribution, and make any one inheriting account for advancements and thus secure equality.